FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 2, 2022

                                     No. 04-22-00210-CV

                                       Lawrence LAU,
                                         Appellant

                                              v.

                             BREAKAWAY PRACTICE, LLC,
                                     Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-07115
                          Honorable Tina Torres, Judge Presiding


                                       ORDER

        On May 25, 2022, one of appellant’s attorneys, Mr. Anthony Vitullo, filed a “Notice of
Withdrawal” stating he is no longer associated with the law firm of Fee, Smith, Sharp & Vitullo
(“Fee, Smith”) and he “will no longer be involved in this case.” On May 27, 2022, Fee, Smith
filed an “Objection and Reservation” to the notice, complaining the notice was ineffective for
various reasons. Mr. Vitullo’s Notice of Withdrawal does not comply with Texas Rules of
Appellate Procedure 6.5 and 10.1(a). Therefore, Mr. Vitullo is ORDERED to file a motion that
fully complies with Rules 6.5 and 10 no later than June 13, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court